Case 1:20-cv-01321-RLM-MJD Document 63 Filed 03/08/21 Page 1 of 25 PageID #: 996




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 GREGORY HASH on behalf of              )
 himself and all others similarly       )
 situated,                              )
                                        )    Cause No. 1:20-cv-1321 RLM-MJD
                          Plaintiff     )
                                        )
             v.                         )
                                        )
 FIRST FINANCIAL BANCORP,               )
                                        )
                         Defendant      )


                                      ORDER

        Plaintiff Gregory Hash, a checking accountholder at defendant First

 Financial Bancorp, sues First Financial on behalf of himself and a putative class

 for breach of contract (including breach covenant of good faith and fair dealing),

 and violation of the Indiana Deceptive Consumer Sales Act, Ind. Code § 24-5-

 0.5-1 et seq. The court has jurisdiction under the Class Action Fairness Act of

 2005, 28 U.S.C. § 1332(d)(2) & (6), and the parties agree that Indiana law

 provides the rule of decision. Mr. Hash alleges that First Financial improperly

 charged him overdraft fees that weren’t authorized by his checking account

 contract with First Financial. First Financial has moved to dismiss Mr. Hash’s

 complaint for failure to state a claim upon which relief can be granted. The court

 heard argument on the motion on March 4 and now DENIES First Financial’s

 motion [Doc. No. 17].
Case 1:20-cv-01321-RLM-MJD Document 63 Filed 03/08/21 Page 2 of 25 PageID #: 997




                                       I. Background

       Mr. Hash’s complaint alleges that debit-card transactions occur in two

 parts. First, when a debit-card holder uses a debit card at the point of sale to

 complete a transaction, the merchant presents the transaction in real time to

 First Financial for authorization. If First Financial authorizes the transaction,

 the transaction will be completed at the point-of-sale. Whether First Financial

 authorizes or declines a transaction depends on whether (1) enough funds are

 available in the accountholder’s checking account to cover the transaction, or (2)

 the accountholder elects to have First Financial cover the transaction (causing

 an overdraft). 1

       Once First Financial authorizes the transaction, the amount of the

 transaction will be subtracted from the accountholder’s available balance,

 meaning the balance that is available for immediate use. The available balance

 might differ from an accountholder’s current balance, which is the amount of

 money actually in the account. When a transaction is authorized at the point of

 sale, a “debit hold” in the amount of the transaction is placed on the

 accountholder’s account and subtracted from the accountholder’s available

 balance. However, the amount of the debit hold isn’t subtracted from his current

 balance during authorization.



 1 First Financial includes an overdraft disclosure in their account contract that says First
 Financial will authorize and pay overdrafts for transactions made using a checking account
 number and automatic bill payments, but not for ATM transactions and ATH debit card
 transactions. First Financial will only authorize and pay overdrafts for ATM transactions and
 ATH debit card transactions if the accountholder is enrolled in the Courtesy Cash Plus service.
 Mr. Hash was enrolled in the Courtesy Cash Plus service.


                                            2
Case 1:20-cv-01321-RLM-MJD Document 63 Filed 03/08/21 Page 3 of 25 PageID #: 998




       Second, the transaction “settles” after it is authorized, meaning that the

 funds are actually transferred from the accountholder’s account to the

 merchant. The transaction (the amount of the debit hold) is then subtracted from

 and reflected in the accountholder’s current balance.

       First Financial charges a $37 overdraft fee if an accountholder overdraws

 his available balance. According to the parties’ account contract, overdrafts

 “occur when [an accountholder does] not have enough money in [his] account to

 cover a transaction, but [First Financial] pay[s] it anyway.”

       Mr. Hash filed his complaint challenging First Financial’s practice of

 charging overdraft fees on Authorize Positive, Settle Negative Transactions

 (“APSN transactions”). An APSN transaction occurs when a transaction is

 authorized and there are enough funds in the accountholder’s available balance

 to cover the transaction at the point of sale, but later the transaction overdraws

 the account at settlement, triggering an overdraft fee.

       Mr. Hash alleges that these types of transactions should never occur on

 an account with a positive available balance because debit holds are placed on

 authorized transactions (effectively sequestering the funds needed to pay the

 transaction), so there should always be enough money in the account to cover

 the transactions when they settle. Compl. ¶¶ 11-17. According to the complaint,

 First Financial breaches the contract because the contract promises to only

 charge overdraft fees on transactions with insufficient available funds, yet First

 Financial charges overdraft fees on transactions “for which there are sufficient

 funds available to cover the transactions throughout their lifecycle.” Compl. ¶



                                         3
Case 1:20-cv-01321-RLM-MJD Document 63 Filed 03/08/21 Page 4 of 25 PageID #: 999




 37. Regarding APSN transactions specifically, Mr. Hash alleges that First

 Financial uses the same debit-card transaction twice—once at authorization and

 once at settlement—to determine if the transaction overdraws an account.

 Compl. ¶ 41-43. This practice allows First Financial to charge overdraft fees on

 transactions that shouldn’t have caused an overdraft because there were

 sufficient available funds at the time of authorization; as Mr. Hash sees it, the

 later “pseudo-event” of settlement has no bearing on whether there were

 sufficient available funds to cover a transaction when it was authorized. Mr.

 Hash alleges that he was assessed overdraft fees for debit-card transactions even

 though they were authorized when he had enough funds to pay for them. These

 overdraft fees are alleged to have violated the parties’ contract, the implied duty

 of good faith and fair dealing, and the Indiana Deceptive Consumer Sales Act.

 Mr. Hash attached a copy of the contract to his complaint.

       To illustrate how a transaction could authorize positive but settle negative,

 assume you have $10 in your bank account. On day one, you make a $7

 purchase that is authorized at the point of sale. The $7 is immediately deducted

 from your available balance, bringing the available balance to $3, but the

 transaction will take three days to settle, so your current balance remains at

 $10. On day two, you make a purchase for $11 2 that settles within hours,

 bringing your available balance to $-8 and your current balance to $-1. The



 2 This transaction would still authorize (the purchase wouldn’t be declined; it would
 just overdraw the account) if the accountholder was enrolled in Courtesy Cash Plus.
 Mr. Hash was enrolled in Courtesy Cash Plus.



                                         4
Case 1:20-cv-01321-RLM-MJD Document 63 Filed 03/08/21 Page 5 of 25 PageID #: 1000




  second transaction prompts an overdraft fee of $37, 3 leaving your available

  balance at the end of day two at $-45 and your current balance at $-38. On day

  three, the first $7 purchase finally settles, and the available and current balances

  are the same at $-45. At this point, First Financial charges another overdraft fee

  because the $7 transaction settled negative. Mr. Hash challenges this second

  overdraft fee on the $7 transaction because, at the time of the transaction, he

  had sufficient funds to pay for the purchase.

          Mr. Hash says that the contract actually doesn’t allow what the contract

  calls “Authorize Positive—Settle Negative” transactions; it bars them because

  First Financial promises to determine overdrafts at the moment of authorization.

  If overdrafts are determined at the time of authorization, APSN transactions

  should never trigger an overdraft fee because they are authorized on a positive

  balance. Mr. Hash also argues that the contract is ambiguous at best as to

  whether overdraft fees are assessed at authorization or settlement, and because

  the meaning of an ambiguous contract term is a question of fact that must be

  answered in favor of the plaintiff at the motion to dismiss stage, Mr. Hash states

  a claim for breach of contract. First Financial is steadfast that the contract

  clearly explains that an overdraft occurs if the customer’s balance is too low

  when transactions are presented for permanent payment and settlement, even

  of there was enough when the transaction was initially authorized.




  3   Mr. Hash doesn’t dispute the assessment of this first overdraft fee.


                                            5
Case 1:20-cv-01321-RLM-MJD Document 63 Filed 03/08/21 Page 6 of 25 PageID #: 1001




                                    II. Standard of Review

        A court considering a defendant’s motion to dismiss for failure to state a

  claim on which relief can be granted “take[s] as true all well-pleaded facts and

  allegations in the plaintiff's complaint, . . . and the plaintiff is entitled to all

  reasonable inferences that can be drawn from the complaint.” Bontkowski v.

  First Nat. Bank of Cicero, 998 F.2d 459, 461 (7th Cir. 1993). “To survive a motion

  to dismiss, a complaint must contain sufficient factual matter, accepted as true,

  to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

  662, 678 (2009). Factual allegations must give the defendant fair notice of the

  claims being asserted and the grounds upon which they rest and “be enough to

  raise a right to relief above the speculative level on the assumption that all of the

  complaint's allegations are true.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

  545 (2007). “A claim has facial plausibility when the plaintiff pleads factual

  content that allows the court to draw the reasonable inference that the defendant

  is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. at 678. In other

  words, a complaint must give “enough details about the subject-matter of the

  case to present a story that holds together.” McCauley v. City of Chicago, 671

  F.3d 611, 616 (7th Cir. 2011). A pleading that merely offers “labels and

  conclusions” or “a formulaic recitation of the elements of a cause of action will

  not do.” Ashcroft v. Iqbal, 556 U.S. at 678.




                                             6
Case 1:20-cv-01321-RLM-MJD Document 63 Filed 03/08/21 Page 7 of 25 PageID #: 1002




                              III.   Breach of Contract Claim

        Under Indiana law, “[t]he essential elements of a breach of contract action

  are the existence of a contract, the defendant’s breach thereof, and damages.”

  McVay v. Store House Comp., 289 F. Supp. 3d 892, 896 (S.D. Ind. 2017) (citing

  McCalment v. Eli Lilly & Co., 860 N.E.2d 884, 894 (Ind. Ct. App. 2007)). To the

  extent that the allegations in a complaint contradict a contract that is attached

  to the complaint, the contract “trumps the allegations” and “the court is not

  required to credit the unsupported allegations.” N. Ind. Gun & Outdoor Shows,

  Inc. v. City of S. Bend, 163 F.3d 449, 454 (7th Cir. 1998). “In fact, a plaintiff may

  plead himself out of court by attaching documents to the complaint that indicate

  that he or she is not entitled to judgment.” Id. at 455.

        The parties agree that a contract exists, but dispute the defendant’s breach

  of the parties’ contract. Whether Mr. Hash has alleged a claim upon which relief

  can be granted depends on whether the contract allows First Financial’s

  challenged conduct. First Financial determined that an overdraft occurred when

  Mr. Hash’s debit-card transactions settled negative even though those

  transactions authorized positive. So, whether Mr. Hash has stated a claim upon

  which relief can be granted depends on whether the contract allows First

  Financial to determine overdrafts when transactions settle.

        A court’s primary objective when interpreting a contract is “to give effect

  to the intentions of the parties as expressed in the four corners of the

  instrument.” Allen v. Cedar Real Estate Group, LLP, 236 F.3d 374, 381 (7th Cir.

  2001) (citing Fetz v. Phillips, 591 N.E.2d 644, 647 (Ind. Ct. App.1992)).



                                           7
Case 1:20-cv-01321-RLM-MJD Document 63 Filed 03/08/21 Page 8 of 25 PageID #: 1003




  Interpretation of a contract is primarily a question of law. USA Life One Ins. Co.

  of Indiana v. Nuckolls, 682 N.E.2d 534, 538 (Ind. 1997). If the contract is “clear

  and unambiguous, then it should be given its plain and ordinary meaning.” Id.

  “The meaning of a contract is to be determined from an examination of all of its

  provisions, not from a consideration of individual words, phrases, or even

  paragraphs read alone.” Art Country Squire, L.L.C. v. Inland Mortg. Corp., 745

  N.E.2d 885, 889 (Ind. Ct. App. 2001). A “contract term is not ambiguous merely

  because the parties disagree about the term's meaning.” Roy A. Miller & Sons,

  Inc. v. Industrial Hardwoods Corp., 775 N.E.2d 1168, 1173 (Ind. Ct. App. 2002).

  “An ambiguity exists only where reasonable people could come to different

  conclusions about the contract's meaning.” Id.; see also Abbey Villas Dev. Corp.

  v. Site Contrs., Inc., 716 N.E.2d 91, 100 (Ind. Ct. App. 1999) (“A contract is

  ambiguous when it is susceptible to more than one interpretation and

  reasonably intelligent persons would honestly differ as to its meaning.”).

        If the contract contains language that is ambiguous, “then the court may

  apply the rules of construction in interpreting the language.” Id. A patent

  ambiguity is one that “is apparent on the face of the instrument and arises from

  an inconsistency or inherent uncertainty of language used so that it either

  conveys no definite meaning or a confused meaning.” Oxford Financial Group,

  Ltd. v. Evans, 795 N.E.2d 1135, 1143 (Ind. Ct. App. 2003). If the ambiguity in

  the contract is a patent one, then extrinsic evidence isn’t admissible to explain

  or remove the ambiguity, and the ambiguity presents a question of law. Id. A

  latent ambiguity is an “ambiguity that arises only upon attempting to implement



                                          8
Case 1:20-cv-01321-RLM-MJD Document 63 Filed 03/08/21 Page 9 of 25 PageID #: 1004




  the contract, and the meaning of which can only be determined by reference to

  extrinsic evidence.” Id. at 1144. If the ambiguity can’t be resolved without the

  aid of a factual determination, then “the trier of fact must ascertain the facts

  necessary to construe the contract.” E.g., Arrotin Plastic Materials of Indiana v.

  Wilmington Paper Corp., 865 N.E.2d 1039, 1041 (Ind. Ct. App. 2007); see also

  Felker v. Sw. Emergency Med. Serv., Inc., 521 F. Supp. 2d 857, 867 (S.D. Ind.

  2007) (“[T]he fact finder resolves latent ambiguity as a question of fact.”). When

  there is ambiguity in a contract, it is construed against its drafter. MPACYT

  Const. Group, LLC v. Superior Concrete Constructors, Inc., 802 N.E.2d 901, 910

  (Ind. 2004).

        First Financial identifies several sections of the contract that it argues

  unambiguously allow them to charge overdraft fees at settlement on all types of

  APSN transactions. These sections are analyzed in the sections that follow.



                    1.    “Authorize Positive – Settle Negative” Section

        First Financial’s primary argument is that the contract’s “Authorize

  Positive – Settle Negative” section makes it clear that overdrafts are determined

  at the time of settlement. That section reads in relevant part:

        In order to determine whether your account is overdrawn, we use
        the Available Balance. . . . When you make a point-of-sale
        transaction, a hold is placed on those funds at the time the
        transaction is authorized. If a point-of-sale hold expires and the
        point-of-sale transaction has not yet been paid, the amount being
        held is then returned to your Available Balance. If the point-of-sale
        transaction then comes through after the hold expires, because we
        have already authorized that transaction previously, we will honor
        the transaction. If you do not have sufficient funds in your account
        at the time we honor the transaction, the point-of-sale transaction


                                          9
Case 1:20-cv-01321-RLM-MJD Document 63 Filed 03/08/21 Page 10 of 25 PageID #: 1005




        will cause you to overdraw and, if you are opted into Courtesy Cash
        Plus, or the debit transaction is a recurring transaction, you may
        still incur an overdraft fee.

        The section goes on to provide an example of how a transaction could be

  authorized on positive funds yet still settle negative and incur an overdraft fee

  because a debit hold expired.

        Mr. Hash argues that, while the section warns that a certain type of ASPN

  transaction can incur an overdraft fee, it does so only in the limited circumstance

  of when the hold expires before the transaction settles. That isn’t the only way

  an ASPN transaction can occur, and that wasn’t the type of ASPN transaction

  Mr. Hash experienced. The holds on Mr. Hash’s positively authorized

  transactions never expired, but were nevertheless charged with an overdraft fee

  when they settled.

        The “Authorize Positive – Settle Negative” section doesn’t make it clear that

  First Financial can charge overdraft fees at settlement on all types of APSN

  transactions, and the factual scenario in which the section allows First Financial

  to assess overdraft fees at settlement doesn’t apply to Mr. Hash’s situation.

  Furthermore, the section states that First Financial uses the available balance

  to determine whether an account is overdrawn. The available balance is the

  balance that is immediately affected when a point-of-sale transaction is

  authorized. Using the available balance to determine overdrafts implies that

  overdrafts are determined at authorization, not settlement. The “Authorize

  Positive – Settle Negative” section of the contract doesn’t unambiguously allow

  First Financial to charge overdraft fees at settlement on every APSN transaction.



                                          10
Case 1:20-cv-01321-RLM-MJD Document 63 Filed 03/08/21 Page 11 of 25 PageID #: 1006




                             2.    “Authorize and Pay” Terms

        Next, the parties address the meaning of First Financial’s use of the terms

  “authorize and pay.” For example, a portion of the contract reads:

        You understand that we may, at our discretion, honor withdrawal
        requests that overdraw your account as part of our Courtesy Cash
        service. However, we will only authorize and pay overdrafts for ATM
        transactions or debit transactions if you specifically opted-in to
        Courtesy Cash Plus service, or there are available funds at the time
        of authorization.

        Mr. Hash argues these terms link authorization with paying overdrafts,

  appear many times in the contract and tell consumers that transactions are

  “paid”—creating overdrafts—at the time of authorization. First Financial says

  that “[t]his language simply details how First Financial’s Courtesy Cash overdraft

  programs work and explains that First Financial will only ‘authorize’ ATM

  transactions and debit-card transactions and ‘pay overdrafts’ for those

  transactions in two circumstances: (1) if the customer ‘opted-in to Courtesy Cash

  Plus’ or (2) if the customer has sufficient available funds at the time of

  authorization.”

        This language doesn’t help the customer understand whether overdrafts

  are determined at the time of authorization or settlement. The sentence might

  explain either of two scenarios. First, if an accountholder opted into Courtesy

  Cash Plus, First Financial will authorize and pay overdrafts on ATM and debit

  transactions (instead of declining the transaction at the point of sale). The

  “benefit” of Courtesy Cash Plus is that ATM and debit transactions that overdraw

  an account will be authorized instead of being declined. But that doesn’t shed


                                         11
Case 1:20-cv-01321-RLM-MJD Document 63 Filed 03/08/21 Page 12 of 25 PageID #: 1007




  light on whether overdraft fees are determined at the time of authorization or

  settlement.

        Second, if an accountholder has sufficient available funds at the time of

  authorization, First Financial will authorize and pay overdrafts on ATM and debit

  transactions, regardless of whether an accountholder opted-in to Courtesy Cash

  Plus. The “and pay overdrafts” portion could imply that overdrafts can occur on

  ATM and debit transactions authorized on sufficient funds, meaning that

  overdrafts would be determined at settlement. But the “and pay overdrafts” also

  could reasonably be read as only applying to the first scenario—when an

  accountholder opted into Courtesy Cash Plus. The terms are ambiguous and

  unhelpful in determining if overdrafts are determined at authorization or

  settlement.



                         3.    “Payment Order of Items” Section

        First Financial argues that the “Payment Order of Items” section explains

  its policy is to pay when items are presented for “permanent payment” and

  explains the order in which various types of transactions are paid, stating

  repeatedly explains that transactions are paid “on the day presented for

  permanent payment.” The section reads:

        PAYMENT ORDER OF ITEMS – The order in which items are paid
        from your account is important if there is not enough money in your
        account to pay all of the items that are presented. The payment
        order can affect the number of items overdrawn or returned unpaid
        and the amount of the fees you may be assessed. To assist you in
        managing your account, we are providing you with the following
        information regarding how we pay items.



                                         12
Case 1:20-cv-01321-RLM-MJD Document 63 Filed 03/08/21 Page 13 of 25 PageID #: 1008




        ♦ Our policy is to pay items being presented for permanent payment
        in the following order.

              1. Wire transfers – in low to high dollar amount order on the
              day presented for permanent payment

              2. ATM transactions – in low to high dollar amount order on
              the day presented for permanent payment

              3. Debit Card transactions authorized with a PIN (appears as
              “DBT CRD” on your statement) or a person-to-person payment
              – in low to high dollar amount order on the day presented for
              permanent payment

              4. Debit Card transactions authorized as a credit transaction
              (appears as “POS DEB” on your statement) – in low to high
              dollar amount order on the day presented for permanent
              payment

              5. Recurring Debit Card transactions – in low to high dollar
              amount order on the day presented for permanent payment

              6. Electronic Fund Transfers – in low to high dollar amount
              order on the day presented for permanent payment

              7. Checks paid at the teller window or to an FFB loan – in
              check number order on the day presented for permanent
              payment

              8. ACH transactions – in low to high dollar amount order on
              the day presented for permanent payment

              9. All other checks – in check number order on the day
              presented for permanent payment

        ♦ Note: Items that are temporarily presented as a debit to your
        account may not permanently be paid in the same order as
        temporarily presented.

        If a check, item or transaction is presented without sufficient funds
        in your account to pay it, we may, at our discretion, pay the item(s)
        (creating an overdraft).

        The section doesn’t unambiguously establish that First Financial can

  assess overdraft fees at settlement; the section describes the order in which items

                                          13
Case 1:20-cv-01321-RLM-MJD Document 63 Filed 03/08/21 Page 14 of 25 PageID #: 1009




  presented for permanent payment will be paid. The order in which transactions

  of the same category are paid is determined by their amount at settlement, but

  that doesn’t clarify whether First Financial determines overdraft fees at

  authorization or settlement. The Payment Order of Items Section doesn’t

  unambiguously allow First Financial to charge overdraft fees at settlement on

  every type of APSN transaction.

        First Financial also argues that the last sentence of the cited section shows

  that overdrafts are created when a transaction is presented with too little a

  balance in the customer’s account to pay it. This, First Financial says, is exactly

  what happens in an APSN transaction.

        The strength of this argument depends on whether the word “presented”

  means “presented at settlement” as opposed to “presented for authorization.”

  Ambiguities exists when reasonable people could differ as to the meaning of a

  contract. Abbey Villas Dev. Corp. v. Site Contrs., Inc., 716 N.E.2d 91, 100 (Ind.

  Ct. App. 1999). Because reasonable people can differ as to what “presented”

  means, this section of the contract doesn’t unambiguously allow First Financial

  to charge overdraft fees at settlement on every APSN transaction.



                                4.     Overdraft Disclosure

        The overdraft disclosure provides that: “An overdraft occurs when you do

  not have enough money in your account to cover a transaction, but we pay it

  anyways.” First Financial argues that this language makes it clear that

  overdrafts are determined at settlement. Mr. Hash argues that the words “to



                                          14
Case 1:20-cv-01321-RLM-MJD Document 63 Filed 03/08/21 Page 15 of 25 PageID #: 1010




  cover” are ambiguous because the sentence doesn’t clarify whether an

  accountholder would need enough money to cover the transaction when it is

  authorized, or later when it settles.

        The overdraft disclosure isn’t helpful in determining whether overdrafts

  are assessed at authorization or settlement. When an account is determined to

  be overdrawn is left unspecified, and it can’t be said one way or the other from

  the context in which the section appears. The overdraft disclosure doesn’t

  unambiguously establish that First Financial can assess overdraft fees at

  settlement on every APSN transaction.



                                5.    “Withdrawals” Section

        First Financial cites language in the contract’s “Withdrawals” section that

  it says allows First Financial to assess overdraft fees at settlement. The section

  reads in relevant part:

        An item may be returned after the funds from the deposit of that
        item are made available for withdrawal. In that case, we will reverse
        the credit of the item. We may determine the amount of available
        funds in your account for the purpose of deciding whether to return
        an item for insufficient funds at any time between the time we
        receive the item and when we return the item or send a notice in lieu
        of return. We need only make one determination, but if we choose
        to make a subsequent determination, the account balance at the
        subsequent time will determine whether there are insufficient
        available funds.

        First Financial argues that this section allows First Financial to determine

  the sufficiency of the customer’s available funds at any time, or at many multiple

  times, between First Financial’s receipt of the item and First Financial’s return

  of the item or payment and notification to the customer, and specifies that, in


                                          15
Case 1:20-cv-01321-RLM-MJD Document 63 Filed 03/08/21 Page 16 of 25 PageID #: 1011




  any event, the account balance at the later time decides whether there are

  insufficient available funds.

        The court doesn’t read this section the way First Financial does. The

  section describes how an account’s available balance is determined in a very

  specific context: when an item, once deposited in an account, is returned after

  the funds from the deposit were already made available for withdrawal. That

  scenario doesn’t apply to Mr. Hash’s situation; Mr. Hash didn’t allege that he

  deposited an item that was subsequently returned after the funds of that item

  were already made available for withdrawal. The “withdrawals” section doesn’t

  unambiguously allow First Financial to determine overdraft fees at settlement on

  every type of APSN transaction.

                                          * * *

        None of the contract sections cited by First Financial unambiguously

  establish that the contract allows First Financial to determine overdraft fees at

  settlement on the type of transactions on which Mr. Hash alleges he was

  improperly charged overdraft fees. The court must draw every reasonable

  inference in favor of the plaintiff on a motion to dismiss, and because the

  contract is ambiguous as to when First Financial can assess overdraft fees on

  Mr. Hash’s transactions, that ambiguity must be resolved in favor of Mr. Hash.

  The contract doesn’t foreclose Mr. Hash’s complaint, Mr. Hash states a claim

  upon which relief can be granted, and First Financial’s motion to dismiss Mr.

  Hash’s breach of contract claim must be denied.




                                         16
Case 1:20-cv-01321-RLM-MJD Document 63 Filed 03/08/21 Page 17 of 25 PageID #: 1012




             IV. Breach of the Covenant of Good Faith and Fair Dealing

        Mr. Hash alleges that First Financial breach the covenant of good faith and

  fair dealing in the contract. Compl. ¶ 82. According to the complaint, First

  Financial “exploits contractual discretion to the detriment of accountholders” by

  “unfairly [extracting overdraft] Fees on transactions that no reasonable

  accountholder would believe could cause [overdraft] Fees.” Compl. ¶ 47, 49.

        Indiana law imposes a generalized duty of good faith and fair dealing on

  bank account contracts because banks “offer customers contracts of adhesion,

  often with terms not readily discernable to a layperson. If the contract is

  ambiguous . . . then the courts will impose such a duty of good faith and fair

  dealing.” Old Nat. Bank v. Kelly, 31 N.E.3d 522, 531 (Ind. Ct. App. 2015). The

  implied duty of good faith and fair dealing “requires that a party perform its

  obligations and exercise its discretion under the contract in good faith. But it

  does not require a party to undertake a new, affirmative obligation that the party

  never agreed to undertake.” Acheron Med. Supply, LLC v. Cook Med. Inc., 958

  F.3d 637, 645 (7th Cir. 2020).

        First Financial argues that Mr. Hash’s claim for breach of the implied duty

  of good faith and fair dealing must be dismissed simply because Mr. Hash hasn’t

  stated a claim for breach of contract, and the implied duty of good faith and fair

  dealing doesn’t require First Financial to do anything that the contract doesn’t

  require it to do. First Financial argues that the implied duty of good faith and

  fair dealing doesn’t revise the contract’s plain terms.




                                          17
Case 1:20-cv-01321-RLM-MJD Document 63 Filed 03/08/21 Page 18 of 25 PageID #: 1013




        As already discussed, Mr. Hash’s complaint states a claim for breach of

  contract, and the law requires First Financial to perform its contractual

  obligations in good faith. Because all well-pleaded facts are assumed true and

  all reasonable inferences on a motion to dismiss are drawn in favor of the

  plaintiff, Mr. Hash has stated a claim upon which relief can be granted, and First

  Financial’s motion to dismiss Mr. Hash’s claim for breach of the implied duty of

  good faith and fair dealing must be denied.



                    V. Indiana Deceptive Consumer Sales Act Claim

        The complaint’s second claim alleges that Mr. Hash suffered monetary

  damages as a result of First Financial’s “unfair and deceptive acts and practices

  in violation of the [Indiana Deceptive Consumer Sales Act].” Compl. ¶ 96. Mr.

  Hash alleges that First Financial made representations about how it assessed

  overdraft fees on debit card transactions that didn’t accurately reflect its true fee

  practices, and that these violations of the Indiana Deceptive Consumer Sales Act

  (“the Act”) were “done as a part of a scheme, artifice, or device with intent to

  defraud or mislead, and therefore are incurable deceptive acts under [the Act].”

  Compl. ¶¶ 91-92.

        The Deceptive Consumer Sales Act is “a remedial statute that must be

  liberally construed and applied to promote its purposes and policies of protecting

  consumers from deceptive or unconscionable sales practices.” Castagna v.

  Newmar Corp., 2016 WL 3413770, at *6 (N.D. Ind. June 22,2016) (quoting

  Kesling v. Hubler Nissan, 997 N.E.2d 327, 332 (Ind. 2013); Ind. Code § 24-5-



                                           18
Case 1:20-cv-01321-RLM-MJD Document 63 Filed 03/08/21 Page 19 of 25 PageID #: 1014




  0.5-1(a). The Act provides in relevant part that “[a] supplier may not commit an

  unfair, abusive, or deceptive act, omission, or practice in connection with a

  consumer transaction. Such an act, omission, or practice by a supplier is a

  violation of this chapter whether it occurs before, during, or after the transaction.

  An act, omission, or practice prohibited by this section includes both implicit

  and explicit misrepresentations.” Ind. Code § 24-5-0.5-3(a). The Act defines these

  representations as deceptive acts:

        (1) That such subject of a consumer transaction has sponsorship,
        approval, performance, characteristics, accessories, uses, or
        benefits it does not have which the supplier knows or should
        reasonably know it does not have.

        (2) That such subject of a consumer transaction is of a particular
        standard, quality, grade, style, or model, if it is not and if the
        supplier knows or should reasonably know that it is not.

  Ind. Code § 24-5-0.5-3(b). The Act recognizes two types of deceptive acts:

  “uncured” deceptive acts, and “incurable” deceptive acts. Ind. Code § 24-5-0.5-

  2(a)(6)-(7). Mr. Hash alleges an incurable deceptive act, which is defined as “a

  deceptive act done by a supplier as part of a scheme, artifice, or device with

  intent to defraud or mislead.” Ind. Code § 24-5-0.5-2(a)(8). “[F]or actions under

  the Act that are ‘grounded in fraud,’ the specificity requirement of Rule 9(B) must

  be met.” McKinney v. State, 693 N.E.2d 65, 71 (Ind. 1998). The pleading

  requirements of Indiana Trial Rule 9(B) and Federal Rule of Civil Procedure 9(b)

  are the same. Fed. R. Civ. P. 9(b); Ind. Trial R. 9(B). Federal Rule of Civil

  Procedure 9(b) states: “In alleging fraud or mistake, a party must state with

  particularity the circumstances constituting fraud or mistake. Malice, intent,

  knowledge, and other conditions of a person's mind may be alleged generally.”


                                           19
Case 1:20-cv-01321-RLM-MJD Document 63 Filed 03/08/21 Page 20 of 25 PageID #: 1015




  “The primary purpose of the rule is to give the defendant ‘fair notice’ of the

  allegations against it.” Thornton v. CMB Entm’t, LLC, 309 F.R.D. 465, 468 (S.D.

  Ind. 2015) (citing Vicom, Inc. v. Harbridge Merch. Servs., Inc., 20 F.3d 771, 777

  (7th Cir. 1994)). “This means as a practical matter that [a plaintiff] must identify

  the ‘who, what, when, where, and how’ of the alleged fraud.” Benson v. Fannie

  May Confections Brands, Inc., 944 F.3d 639, 646 (7th Cir. 2019). “Conclusory

  allegations do not satisfy the requirements of Rule 9(b) and subject the pleader

  to dismissal.” Veal v. First Am. Bank, 914 F.2d 909, 913 (7th Cir. 1990).

        A claim under the Act “may not be brought more than two (2) years after

  the occurrence of the deceptive act.” Ind. Code § 24-5-0.5-5(b). “Dismissing a

  complaint as untimely at the pleading stage is an unusual step, since a

  complaint need not anticipate and overcome affirmative defenses, such as the

  statute of limitations. But dismissal is appropriate when the plaintiff pleads

  himself out of court by alleging facts sufficient to establish the complaint's

  tardiness.” Cancer Found, Inc. v. Cerberus Capital Mgmt., L.P., 559 F.3d 671,

  674-675 (7th Cir. 2009).

        The Act’s statute of limitations is governed by an occurrence rule that is

  “’triggered by the date of each occurrence’ of a deceptive act.” Elward v.

  Electrolux Home Products, Inc., 264 F. Supp. 3d 877, 892 (N.D. Ill. 2017)

  (quoting State v. Classic Pool & Patio, Inc., 777 N.E.2d 1162, 1166 (Ind. Ct. App.

  2002)). However, “the doctrine of fraudulent concealment can toll the statute of

  limitations when the defendant has “committed concealment or fraud of such

  character as to prevent inquiry, to elude investigation, or to mislead the plaintiff,



                                           20
Case 1:20-cv-01321-RLM-MJD Document 63 Filed 03/08/21 Page 21 of 25 PageID #: 1016




  such as by concealing material facts so as to prevent the plaintiff from

  discovering a potential cause of action.” Id. at 890 (citing Doe v. Shults-Lewis

  Child and Services, Inc., 718 N.E.2d 738 (Ind. 1999)).

         First Financial argues that Mr. Hash’s claim for violations under the Act

  should be dismissed for three reasons. First, First Financial argues that

  assessing overdraft fees on ASPN transactions can’t be a deceptive act because

  the contract allows First Financial to assess overdraft fees on APSN transactions.

  But as discussed in Part III, the contract’s plain terms don’t unambiguously

  make it clear that First Financial can assess overdraft fees on all APSN

  transactions.

         Second, First Financial argues that the complaint lacks the particularity

  needed to plead a plausible claim for an incurable’ deceptive act, and that Mr.

  Hash substitutes conclusory and legal conclusions for the factual allegations

  Rule 9(b) requires. But the complaint provides:

        a detailed explanation of the fee practice challenged (Compl. ¶¶ 11-17);

        a detailed overview of the way First Financial allegedly processes debit-

         card transactions (Compl. ¶¶ 23-28);

        citations to contractual representations at issue (Compl. ¶ 30-31);

        descriptions of the way First Financial’s actual practices allegedly differ

         from those representations (Compl. ¶ 37-45, 91); and

        specific transactions for which First Financial allegedly charged improper

         overdraft fees (Compl. ¶ 60).




                                          21
Case 1:20-cv-01321-RLM-MJD Document 63 Filed 03/08/21 Page 22 of 25 PageID #: 1017




        The complaint’s factual allegations are more than sufficient to identify the

  who, what, when, where, and how of Mr. Hash’s fraud claim, giving First

  Financial fair notice. In particular, paragraphs 43-46 read:

        43. Upon information and belief, something more is going on: at the
        moment a debit card transaction is getting ready to settle, [First
        Financial] does something new and unexpected during its nightly
        batch posting process. Specifically, [First Financial] releases the
        hold placed on funds for the transaction for a split second, putting
        money back into the account, then re-debits the same transaction a
        second time.

        44. This secret step allows [First Financial] to charge OD Fees on
        transactions that never caused an overdraft—transactions that were
        authorized into sufficient funds and for which [First Financial]
        specifically set aside money to pay them.

        45. This discrepancy between [First Financial’s] actual practices and
        the contract causes accountholders to incur more OD Fees than
        they should.

        46. In sum, there is a huge gap between practices as described in
        the account documents and [First Financial’s] actual practices.

        A plaintiff generally can’t satisfy the particularity requirement of Rule 9(b)

  with a complaint filed on information and belief, but that rule isn’t ironclad: “the

  practice is permissible, so long as (1) the facts constituting the fraud are not

  accessible to the plaintiff and (2) the plaintiff provides ‘the grounds for his

  suspicions.’” Pirelli Armstrong Tire Corp. Retiree Med. Benefits Tr. v. Walgreen

  Co., 631 F.3d 436, 442 (7th Cir. 2011). Mr. Hash satisfies both requirements

  because the method by which First Financial actually determines and assesses

  overdraft fees isn’t accessible to him, and he has provided grounds for his

  suspicions—namely, that he was charged overdraft fees on transactions even

  though he had sufficient available funds to pay for those transactions.



                                          22
Case 1:20-cv-01321-RLM-MJD Document 63 Filed 03/08/21 Page 23 of 25 PageID #: 1018




        Finally, First Financial argues that Mr. Hash’s claim is based on overdraft

  fees assessed in 2015, nearly five years before he filed suit, so the Deceptive

  Consumer Sales Act’s two-year statute of limitations bars his claim. Mr. Hash

  responds that the Act’s statute of limitations should be tolled because First

  Financial committed incurable deceptive acts with the intent to defraud. He says,

  too, that tolling is proper because First Financial’s violations of the Act are

  ongoing and continue to occur into the present because the allegedly improper

  overdraft fees are part of a larger scheme that continued from month-to-month

  and was deceptive.

        With respect to Mr. Hash’s first argument, he alleges a “scheme to defraud”

  that involved a “secret step” that allowed First Financial to charge improper

  overdraft fees. Compl. ¶ 43-46, 92. But the assessment of overdraft fees at

  settlement wasn’t hidden; overdraft fees were allegedly determined at settlement

  and charged in violation of what was allowed under the contract. If the court

  were to find that “concealment” was sufficiently pleaded to toll the statute of

  limitations, the concealment would have to lie in the mechanics of how exactly

  First Financial assessed overdraft fees at settlement, not that overdraft fees

  assessed at settlement were unknown or hidden. It’s too great a stretch to say

  that this is “concealment or fraud of such character as to prevent inquiry, to

  elude investigation, or to mislead the plaintiff, such as by concealing material

  facts so as to prevent the plaintiff from discovering a potential cause of action.”

  Elward v. Electrolux Home Products, Inc., 264 F. Supp. at 890 (citing Doe v.

  Shults-Lewis Child and Services, Inc., 718 N.E.2d 738 (Ind. 1999)).



                                          23
Case 1:20-cv-01321-RLM-MJD Document 63 Filed 03/08/21 Page 24 of 25 PageID #: 1019




        Mr. Hash’s other argument supporting that his claims aren’t time-barred

  is more availing: First Financial’s violations of the Act are ongoing and continue

  to occur into the present because the improper overdraft fees are part of an

  ongoing scheme to defraud. The two relevant paragraphs from the complaint

  pertaining to an ongoing scheme are:

        92. [First Financial’s] violations were willful and were done as part
        of a scheme, artifice, or device with intent to defraud or mislead, and
        therefore are incurable deceptive acts under the DCSA.

                                          ***

        97. Plaintiff and members of the Class seek actual damages plus
        interest on damages at the legal rate, as well as all other just and
        proper relief afforded by the DCSA. As redress for Defendant’s
        repeated and ongoing violations, Plaintiff and members of the Class
        are entitled to, inter alia, actual damages, treble damages, attorneys’
        fees, and injunctive relief.

  Compl. ¶¶ 92, 97. This is enough to plead an ongoing scheme that would toll the

  two-year statute of limitations. See, e.g., IUE-CWA Local 901 v. Spark Energy,

  LLC, 440 F. Supp. 3d 969, 975 (N.D. Ind. 2020). First Financial responds that,

  by pleading an ongoing scheme, Mr. Hash has created a different problem—that

  he hasn’t sufficiently pleaded the “when” requirement of Rule 9(b). Whether the

  “when” requirement of Rule 9(b) is pleaded with sufficient particularity depends

  on whether Mr. Hash’s pleadings that he was charged improper and fraudulent

  overdraft fees in October 2015 in conjunction with his pleadings in paragraphs

  92 and 97 are specific enough to allege that the fraud occurred within the past

  two years. Because Mr. Hash is entitled to every reasonable inference on a

  motion to dismiss, and because the Act is “a remedial statute that must be

  liberally construed and applied to promote its purposes and policies of protecting


                                          24
Case 1:20-cv-01321-RLM-MJD Document 63 Filed 03/08/21 Page 25 of 25 PageID #: 1020




  consumers from deceptive or unconscionable sales practices,” Mr. Hash has met

  the pleading requirements of Rule 9(b) to state a claim for fraud upon which

  relief can be granted. Castagna v. Newmar Corp., 2016 WL 3413770, at *6 (N.D.

  Ind. June 22,2016) (quoting Kesling v. Hubler Nissan, 997 N.E.2d 327, 332 (Ind.

  2013)); see also Ind. Code § 24-5-0.5-1(a).



                                     VI. Conclusion

       For the foregoing reasons, the court DENIES First Financial’s motion to

  dismiss [Doc. No. 17].

        SO ORDERED.

        ENTERED: March 8, 2021

                                                 /s/ Robert L. Miller, Jr.
                                                Judge, United States District Court


  Distribution: All electronically registered counsel of record




                                          25
